Exhibit 10.31

WAIVER AGREEMENT

THIS WAIVER AGREEMENT (this “Agreement”) is entered into this 27th day of
February, 2013, by and between SILICON VALLEY BANK (“Bank”) and WIRELESS RONIN
TECHNOLOGIES, INC., a Minnesota corporation (“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of March 18, 2010 (as the same has and may from time to time be
amended, modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower is currently in default of Section 6.9(a) of the Loan Agreement for
failing to comply with the Tangible Net Worth financial covenant for the month
ending December 31, 2012 (the “Existing Event of Default”).

D. Borrower has requested that Bank waive the Existing Event of Default as more
fully set forth herein.

E. Although Bank is under no obligation to do so, Bank is willing to waive the
Existing Event of Default on the terms and conditions set forth in this
Agreement, so long as Borrower complies with the terms, covenants and conditions
set forth in this Agreement in a timely manner.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Agreement,
including its preamble and recitals, shall have the meanings given to them in
the Loan Agreement.

2. Waiver of the Existing Event of Default. Borrower acknowledges and agrees
that unless the Existing Event of Default is waived by Bank, such Existing Event
of Default would constitute an Event of Default under the Loan Documents. Bank
hereby waives the Existing Event of Default. Bank’s agreement to waive the
Existing Event of Default shall in no way obligate Bank to make any other
modifications to the Loan Agreement or to waive Borrower’s compliance with any
other terms of the Loan Documents, and shall not limit or impair Bank’s right to
demand strict performance of all other terms and covenants as of any date. The
waiver set forth above shall not be deemed or otherwise construed to constitute
a waiver of any other provisions of the Loan Agreement in connection with any
other transaction.



--------------------------------------------------------------------------------

3. Limitation of Waiver.

3.1 The waiver set forth in Section 2 above, is effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Agreement shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

3.3 In addition to those Events of Default specifically enumerated in the Loan
Documents, the failure to comply with the terms of any covenant or agreement
contained herein shall constitute an Event of Default and shall entitle the Bank
to exercise all rights and remedies provided to the Bank under the terms of any
of the other Loan Documents as a result of the occurrence of the same.

 

2



--------------------------------------------------------------------------------

4. Representations and Warranties. To induce Bank to enter into this Agreement,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Agreement and the Bank’s waiver as
set forth herein, (a) the representations and warranties contained in the Loan
Documents are true, accurate and complete in all material respects as of the
date hereof (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct in all material
respects as of such date), and (b) no Event of Default, has occurred and is
continuing;

4.2 Borrower has the power and authority to execute and deliver this Agreement
and to perform its obligations under the Loan Agreement, as amended by this
Agreement;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date and the First Loan Modification Effective Date remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect except (a) to the extent that the
Borrower amended its bylaws effective October 27, 2011, such bylaws having been
filed with the SEC at
http://www.sec.gov/Archives/edgar/data/1356093/000095012311094400/c24019exv3.htm
and (b) to the extent that the Borrower amended its Articles of Incorporation
effective December 14, 2012, such amendment having been filed with the SEC at
http://www.sec.gov/Archives/edgar/data/1356093/000119312512486173/d447643dex3.htm;

4.4 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Agreement, have been duly authorized;

4.5 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Agreement, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Agreement, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Agreement has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

3



--------------------------------------------------------------------------------

5. Prior Agreement. The Loan Documents are hereby ratified and reaffirmed and
shall remain in full force and effect. This Agreement is not a novation and the
terms and conditions of this Agreement shall be in addition to and supplemental
to all terms and conditions set forth in the Loan Documents. In the event of any
conflict or inconsistency between this Agreement and the terms of such
documents, the terms of this Agreement shall be controlling, but such document
shall not otherwise be affected or the rights therein impaired.

6. Counterparts. This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Agreement shall be deemed effective upon (a) the due
execution and delivery to Bank of this Agreement by each party hereto,
(b) payment of a waiver fee of Three Thousand One Hundred Twenty-Five Dollars
($3,125), and (c) payment of all Bank’s legal fees and expenses in connection
with the preparation and negotiation of this Agreement.

[Signature Page Follows.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

BANK

SILICON VALLEY BANK

By:

 

/s/ Kimberly A. Stover

 

Name: Kimberly A. Stover

 

Title: Vice President

BORROWER

WIRELESS RONIN TECHNOLOGIES, INC.

By:

 

/s/ Darin McAreavey

 

Name: Darin McAreavey

 

Title: SVP & CFO

[Signature Page to Waiver Agreement to Loan and Security Agreement]